Citation Nr: 1244460	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-49 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative arthritis of the lumbar spine as a residual of a lumbosacral strain.

2.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the left lower extremity prior to March 14, 2012, and to a rating higher than 20 percent since.

3.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the right lower extremity prior to March 14, 2012, and to a rating higher than 20 percent since.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued a 40 percent rating for the Veteran's low back disability and a 10 percent rating for the associated radiculopathy affecting his right lower extremity.  However, the decision increased the rating for the radiculopathy affecting his left lower extremity from 0 to 10 percent retroactively effective from January 12, 2009, the date of receipt of his claim for greater compensation.  Since he resides in New Mexico, the local RO in Albuquerque has jurisdiction, and that office certified his appeal to the Board.

In June 2011, as support for these claims, the Veteran testified at a hearing at the RO in Albuquerque before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

The Board subsequently, in February 2012, advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

Also later in February 2012, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development of these claims especially included having the Veteran undergo another VA compensation examination reassessing the severity of these service-connected disabilities.

He had this requested VA compensation examination on March 14, 2012, and, after considering the results, the AMC issued a decision in October 2012 increasing the ratings for the lower extremity radiculopathy from 10 to 20 percent as of March 14, 2012, so as of the date of that VA compensation examination on remand.  He since has continued to appeal for even higher ratings, which the AMC denied in a supplemental statement of the case (SSOC) also issued in October 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings, unless he expressly indicates otherwise).

So these claims are again before the Board, again concerning whether a rating higher than 40 percent is warranted for the underlying low back disability, but now, as concerning the bilateral (left and right) lower extremity radiculopathy, whether ratings higher than 10 percent were warranted prior to March 14, 2012, and whether ratings higher than 20 percent have been warranted since.

The Board also sees that in November 2012, so since issuance of the most recent SSOC, the Veteran submitted additional evidence without waiving his right to have the RO/AMC initially consider it as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2012).  However, this evidence, a May 2007 magnetic resonance imaging (MRI) report, is already of record and already has been considered by the RO.  The Board therefore does not have to again remand these claims merely to have the RO consider evidence it already has in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Additionally, though, in even more recent December 2012 written argument, the Veteran's representative raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which, in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being decided, the Board is remanding it to the RO via the AMC.  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claims for higher ratings for the disabilities forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001). 


FINDINGS OF FACT

1.  At no point during the entirety of this appeal has the Veteran had unfavorable ankylosis of the entire thoracolumbar (thoracic and lumbar) segment of his spine or unfavorable ankylosis of his entire spine (that is, when additionally considering the adjacent cervical segment).

2.  Also, prior to March 14, 2012, it was not shown that he had experienced any incapacitating episodes of intervertebral disc syndrome (IVDS), i.e., disc disease, as defined by VA regulation, but with resolution of all reasonable doubt in his favor since, he has definitionally experienced incapacitating episodes having a total duration of at least six weeks in the prior year (during the past 12 months).

3.  As well, since even earlier, as of January 12, 2009 (so not just as of March 14, 2012), the associated radiculopathy of his left and right lower extremities has been akin to "moderate" incomplete paralysis of his left and right sciatic nerves.



CONCLUSIONS OF LAW

1.  Prior to March 14, 2012, the criteria were not met for a rating higher than 40 percent for the low back disability, but they have been since for a higher 60 percent rating, though no greater rating.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2012).

2.  Also, since January 12, 2009 (so not just as of March 14, 2012), the criteria have been met for higher 20 percent ratings, though no greater ratings, for the associated radiculopathy of his left and right lower extremities.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

To this end, upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that VCAA notice errors, even if shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.

Furthermore, as specifically concerning increased-rating claims like those at issue, the Federal Circuit Court overturned the lower Court's (CAVC's) ruling in concluding that generic or general notice is sufficient and need not be tailored to each specific Veteran's individual circumstances, including in terms of specifying alternative diagnostic codes and the submission of "daily life" evidence, etc.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 


In this particular case at hand, these VCAA notice requirements initially were satisfied by virtue of a letter sent to the Veteran in January 2009, prior to adjudicating his claims in the April 2009 rating decision at issue in this appeal.  An additional VCAA letter was sent to him in February 2012 following the Board's remand of his claims.  Collectively, these VCAA letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  His claims also since have been readjudicated in the October 2012 SSOC.

VA also has a duty to assist him in fulfilling developing the evidence concerning his claims.  This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains his service treatment records (STRs), as well as his 
post-service VA and private evaluation and treatment records and lay statements.  He also has had VA compensation examinations assessing and reassessing the severity of his disabilities, including, as mentioned, most recently on March 14, 2012, following and as a result of the Board remanding his claims in February 2012.  As well, he has testified at a hearing before the undersigned Veterans Law Judge.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Claims for Higher Ratings

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and increase in the disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has reviewed all of the evidence of record, the more critical evidence ("temporal focus") consists of that generated during the appeal period, which, in actuality, extends from one year prior to the filing of these increased-rating claims.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  And the Court has held that, in determining the present level of disability over this time span, a "staged" rating is required if the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes when rating spinal disabilities, such as determining whether there is additional limitation of motion on account of these factors.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or reasonably by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

That said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided, as this would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

In assess the appropriateness of the ratings for these disabilities at issue, the Board has reviewed all of the evidence in the Veteran's claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, however, it need not discuss each piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  Id.

The Veteran's service-connected low back disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243.  Under this General Formula, his existing 40 percent rating requires forward flexion of his thoracolumbar (thoracic and lumbar) spine of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  A higher 50 percent rating requires unfavorable ankylosis of his entire thoracolumbar spine, and an even higher 100 percent rating requires unfavorable ankylosis of his entire spine (that is, when additionally considering the adjacent cervical segment).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees; backward extension is from 0 to 30 degrees; left and right lateral flexion (side bending) is from 0 to 30 degrees; and left and right rotation (twisting to each side) is from 0 to 30 degrees.  See Note (2) in DCs 5235-5242, also referencing 38 C.F.R. § 4.71a, Plate V.

So to receive a rating higher than 40 percent for his low back disability under DCs 5235-5242, so which includes the specific diagnostic code (DC 5242) under which his disability is rated since it is degenerative arthritis of his lumbar spine as a residual of a lumbosacral strain (DC 5237), there has to be "unfavorable" instead of "favorable" ankylosis, and this has not been shown at any time in the entirety of the pendency of this appeal.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

Note (1) in the General Rating Formula also specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  This, however, was the basis for assigning the separate 10 percent, now 20 percent, ratings for the associated radiculopathy affecting the Veteran's lower extremities.


His low back disability also may be rated under the Formula for Rating IVDS based on incapacitating episodes found in DC 5243.  IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, so year, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.

DC 5243 provides a 10 percent rating when there are incapacitating episodes having a total duration of at least one but less than two weeks during the past 12 months.  A 20 percent is assigned there are incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least four but less than six weeks per year.  And a maximum 60 percent rating is available when there are incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

As for the associated lower extremity radiculopathy, under 38 C.F.R. § 4.124a, DC 8520, it is rated as impairment of the sciatic nerve.  Under this code, a 10 percent rating is assigned when there is mild incomplete paralysis of this nerve; a 20 percent rating is warranted for moderate incomplete paralysis of this nerve, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscle atrophy.  A maximum 80 percent rating requires complete paralysis of this nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for "complete" paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note in § 4.124(a) regarding "Diseases of the Peripheral Nerves".

The Veteran's claim of entitlement to increased ratings for his service-connected lumbar spine disability and associated lower extremity radiculopathy was received on January 12, 2009, so the Board must assess the severity of these disabilities since the year prior, meaning since January 12, 2008.  In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court discussed the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Private medical records dated from 2008 to 2009, in pertinent part, show continued treatment for arthritis of the lumbosacral spine, stenosis radiculopathy, and sciatica.

In January 2009, the Veteran had a VA compensation examination of his spine.  He reported daily pain in the middle of his lower back in addition to radicular pain into both legs.  Upon inspection of his spine, he was observed to be stooped over; he used a cane to aid in walking.  At rest, he was bent forward at 10 degrees.  His gait was antalgic, right leg being worse than the left.  Extension of the thoracolumbar spine was to 0 degrees, and flexion was from 5 to 30 degrees.  Lateral flexion and lateral rotation was from 0 to 15 degrees, bilaterally.  There was objective evidence of pain on active range of motion and following repetitive motion.  The examiner was unable to determine whether there were additional limitations after three repetitions of range of motion due to pain.  Lasegue's sign was not positive.  There was evidence of kyphosis, list, and lumbar flattening.  There was no evidence of gibbus, lumbar lordosis, scoliosis, or reverse scoliosis.  Ankylosis was present in a part of the thoracolumbar spine - it was fixed in a flexion position.  Spinal stenosis was also present and noted to cause weakness in the lower extremities.  Also, there was mention of 2-3 incapacitating episodes of spine disease per month within the prior year.

Examination of the muscles of the Veteran's spine revealed spasms, guarding, pain with motion, tenderness, and weakness, bilaterally.  There was no evidence of muscle atrophy in the spine.  Motor examination revealed the following:  hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension were graded as 2/5 (active movement but not against gravity) on the right, and 3/5 (active movement possible against gravity but not against resistance) on the left.  Muscle atrophy was not present in the lower extremities.  Sensory (vibration, pinprick, light touch, and position sense) examination of the lower extremities was essentially normal (2/2), but knee and ankle jerks were absent, bilaterally.  Final diagnosis was degenerative arthritis of the lumbar spine with residuals of lumbosacral strain with associated lumbar spine stenosis with sciatica, bilaterally.

In March 2012, the Veteran had another VA compensation of the spine, including a neurologic examination.  Flexion of his thoracolumbar spine was to 35 degrees; and extension was to 5 degrees, both with pain.  Lateral flexion was to 15 degrees, bilaterally, with pain beginning at 10 degrees.  Lateral rotation was to 20 degrees, bilaterally with pain beginning at 15 degrees.  In terms of functional impairment, he exhibited less movement than normal, weakened movement, excess fatigability, and pain on movement.  Upon repetitive-use testing, additional limitation in range of motion was not seen.  He had localized tenderness or pain to palpation in the lumbar paraspinal muscles, bilaterally.  He also had guarding and/or muscle spasms, but this did not result in abnormal gait or spinal contour.  Muscle strength testing of his lower extremities was evaluated as 4/5, meaning there was active movement against some resistance.  Muscle atrophy in his lower extremities was not present.  Reflexes in both knees were hypoactive, but absent in the ankles.  Sensation was normal in the upper anterior thighs, but decreased in the thigh/knee and lower leg/ankle regions, bilaterally.  Sensation was absent in both feet.  He was unable to perform straight leg raising.

The examiner clarified that the radiculopathy affects the Veteran's sciatic nerves.  The examiner highlighted a portion of the report indicating the Veteran had had at least 2 weeks, but less than 4 weeks, of intervertebral disc disease within the prior year.  The examiner also indicated the Veteran is unable to do work requiring prolonged standing, bending, or lifting of more than 10 pounds on account of his spine disability, but may be able to do some sort of sedentary employment.

On neurologic examination, the same examiner evaluated the Veteran.  He was found to have moderate incomplete paralysis of his right and left sciatic nerves, in pertinent part.  In the narrative portion of the report, the examiner summarized the findings, noting the Veteran has "favorable" ankylosis of his entire thoracolumbar spine.  Specifically, on visual inspection and measurement with a goniometer, he has some movement of the thoracolumbar spinal joints, while overall having moderate, partial ankylosis.

The examiner also stated the Veteran has had incapacitating episodes of symptoms over the past twelve months, which were described as severe, occurring approximately every two to three weeks, requiring 3-4 days of bed rest as ordered by his primary care physician.  As for the associated radiculopathy, the examiner described the Veteran's impairment as incomplete paralysis of the sciatic nerves manifested by numbness of the feet and some decrease in motor strength.  He exhibited some decrease in muscle strength characterized by moderate loss of plantar flexion and dorsiflexion against resistance, but overall his muscle function was retained in the sciatic distribution.

X-rays of the lumbar spine taken in conjunction with these 2012 VA compensation examinations showed evidence of minimal dextroscoliosis, moderate degenerative disc changes throughout with advanced degenerative disc changes at L5-S1, degenerative joint disease changes in the posterior facet joints, most obvious at 
L5-S1, and moderate atherosclerotic calcification in the abdominal aorta and proximal iliac arteries.  Additionally, X-rays of the thoracic spine showed evidence of moderate degenerative disc changes in the central thoracic spine, as well as early atherosclerotic calcification in the proximal abdominal aorta and in the aortic arch, descending into the thoracic aorta.

Analysis

While this medical evidence confirms the Veteran has "favorable" ankylosis of the entire thoracolumbar segment of his spine (see March 2012 VA examination report), this at most entitles him to a 40 percent rating under DC 5242 of the General Rating Formula, and he already has a rating at this level.  To warrant an even higher rating under this General Formula, meaning either 50 or 100 percent, there has to be evidence of "unfavorable" ankylosis.  And, to reiterate, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  Note (5) to DCs 5235-5242.  Here, the VA examiner has expressly described this ankylosis as favorable, as opposed to unfavorable.   Thus, as there is no suggestion of unfavorable ankylosis of the entire thoracolumbar spine, so certainly then also not of the entire spine, and since there never has been since one year prior to the filing of this increased-rating claim, the Board finds that a rating higher than 40 percent for the low back disability under the General Rating Formula for Diseases and Injuries of the Spine is unwarranted.

Although there has been evidence of pain on range-of-motion testing, the Veteran already has the maximum disability rating available based on symptomatology that includes limitation of motion other than unfavorable ankylosis, therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40, 4.45 and 4.59 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Nevertheless, since he also has IVDS, i.e., disc disease, it is permissible to also rate his low back disability based on incapacitating episodes.  The January 2009 VA examination report reflects that he experienced 2-3 episodes per month.  But, at the time, there was no confirmation that bed rest was prescribed by a physician during or as a result of those episodes.  Rather, the Veteran only reported, instead, that he rested in bed during a flare-up, so whenever he experienced an exacerbation of his symptoms (of pain, etc.).  Therefore, that was by his volition, not instead at the behest of his doctor, so the more recent March 14, 2012 VA examination was the first confirmation he had experienced incapacitating episodes as expressly defined by VA regulation.  The report of this more recent examination, however, contains conflicting findings as to the duration of these episodes.  When asked to provide the duration of these episodes, the examiner highlighted the answer - that the Veteran had at least 2 weeks but less than 4 weeks of invertebral disc disease within the prior year, and this does not provide for a higher rating.  In fact, it is commensurate with only a 20 percent rating under DC 5243.  But in the narrative portion of that March 2012 examination report, the VA examiner described the Veteran's disc disease as severe in nature and wrote that it is caused incapacitating episodes occurring every two to three weeks, with each episode lasting approximately three to four days.  Incapacitating episodes of this frequency and duration compute to at least 6 weeks in a given year, which allows for assignment of a higher 60 percent rating under DC 5243.  The Board finds the narrative portion of this examination report, which provides detailed insight into the Veteran's episodes, to be more probative than the examiner's mere selection of an answer from a list.  Indeed, the Veteran, through his representative, maintains that the manifestations of this low back disability are more appropriately contemplated by a 60 percent rating.  See December 2012 written argument.

Thus, with resolution of this reasonable doubt in the Veteran's favor, the Board concludes that since March 14, 2012, the date of this more recent VA examination, the Veteran's incapacitating episodes have had a total duration of at least six weeks in the prior year.  Accordingly, the Board concludes that the criteria are met since the date of that examination, so since March 14, 2012, for a higher 60 percent rating under DC 5243.

A rating higher than 60 percent is not warranted under DC 5243, however, as this is the highest rating available under this code.  Since, then, as already explained, the Veteran does not have unfavorable ankylosis of his entire spine to warrant granting an even higher 100 percent rating under DCs 5235-5242 of the General Rating Formula for Diseases and Injuries of the spine, he is entitled to at most this 60 percent rating.

Additionally, the Board finds that the separate 20 percent ratings currently assigned for the associated radiculopathy of his left and right lower extremities contemplates the current severity of this additional disability under DC 8520.  He is entitled to an earlier effective date for these higher ratings, however, so in this respect to additional compensation for them.

The March 2012 VA examiner described this radiculopathy in the Veteran's lower extremities as incomplete paralysis of the sciatic nerves, moderate in nature.  It is manifested by numbness of the feet and some decrease in motor strength.   Notably, while his overall muscle function was retained in the sciatic distribution, he had some loss (moderate) of plantar flexion and dorsiflexion against resistance.  There was also evidence of muscle spasms, guarding, pain with motion, tenderness, and weakness, bilaterally in the lower extremities, but no muscle atrophy.  These findings are consistent with moderate incomplete paralysis of the right and left sciatic nerves, so commensurate with the existing 20 percent ratings under DC 8520.  Moderately severe incomplete paralysis of the sciatic nerves, which is required for the next higher rating, has not been shown.

What has been shown, however, is that the Veteran had this moderate incomplete paralysis of his sciatic nerves even prior to his VA examination on March 14, 2012.
Similar to the March 2012 VA examination report, the earlier VA examination report from January 2009 shows evidence of muscle spasms, guarding, pain with motion, tenderness, and weakness, bilaterally in the lower extremities, although no muscle atrophy.  The Veteran also had decreased motor strength (albeit right worse than the left) and absent ankle reflexes, in addition to absent knee reflexes.  So he is entitled to the higher 20 percent ratings for his lower extremity radiculopathy from that earlier date, that is, as of the filing of his claim on January 12, 2009 (so not just as of March 14, 2012), seeing as though he had this level of disability even then, as reflected in the results of his contemporaneous VA compensation examination on January 23, 2009.


Further review of the record does not show he experiences any other type of associated neurologic impairment, such as bowel or bladder dysfunction, on account of his low back disability.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In summary, the Board concludes that a rating higher than 40 percent rating for the low back disability is not warranted prior to March 14, 2012, but that a higher 60 percent rating has been warranted since.  And as for the associated lower extremity radiculopathy, the Board concludes that the higher 20 percent ratings the Veteran received during the pendency of this appeal should be from an earlier effective date, January 12, 2009 rather than just as of March 14, 2012, though he is not entitled to greater ratings.

Finally, in exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an 
extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, though, the schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, both as concerning his underlying low back disability and regarding the associated lower extremity radiculopathy.  The lumbar spine disability primarily involves degenerative changes due to disc and joint disease and consequent limited motion, favorable (though not unfavorable) ankylosis, and incapacitating episodes, symptoms and manifestations that are contemplated in the applicable schedular rating criteria.  Similarly, his neurologic manifestations such as numbness in his feet, decreased motor strength, and some absent reflexes, are contemplated by the applicable schedular criteria as well.

The Board, then, is not obligated to refer these claims to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Prior to March 14, 2012, a rating higher than 40 percent for the low back disability is denied, but a higher 60 percent rating is warranted from that date onwards, subject to the statutes and regulations governing the payment of VA compensation.

Also, the higher 20 percent ratings for the associated radiculopathy of the left and right lower extremities is granted from an earlier date, namely, as of January 12, 2009 (rather than just as of March 14, 2012), also subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Further development is necessary before deciding the derivative TDIU claim.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).


Thus, the Board must assess whether there are circumstances, apart from any 
non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.   Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

By virtue of the rating increase for the low back disability awarded in this decision, the Veteran now has sufficient ratings, including combined rating under 38 C.F.R. § 4.25, to satisfy the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without having to instead resort to the special extra-schedular provisions of § 4.16(b).

This derivative TDIU claim has not been both fully developed and adjudicated by the RO/AMC, however, since the Board unilaterally assumed jurisdiction over this additional claim during the pendency of this appeal for higher ratings for the underlying service-connected disabilities.  Regarding the Veteran's employability, the most recent VA compensation examiner in March 2012 indicated the Veteran may be able to perform less physically demanding, i.e., sedentary work, even considering his service-connected low back disability, although work that is physically demanding apparently is no longer a viable option.  However, it is unclear whether this VA examiner also considered the associated radiculopathy affecting the Veteran's lower extremities when providing this opinion.  And a TDIU opinion must consider whether the Veteran is unemployable on account of his service-connected disabilities individually or in the aggregate, so collectively.  

Thus, supplemental comment concerning this is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran and his representative a VCAA notice letter apprising them of the type of evidence and information needed to substantiate this derivative TDIU claim, including apprising them of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Also ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities.

If the identified records are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional evaluation or treatment records, return the claims file to the examiner who perform the most recent March 2012 VA spine and neurologic examinations for compensation purposes and request supplemental comment (addendum opinion) concerning whether the Veteran's service-connected disabilities in combination, so when not only considering his underlying low back disability, but also the associated radiculopathy of his left and right lower extremities, precludes him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.

In making this determination, the examiner cannot consider or factor in the Veteran's advancing age or impairment attributable to disabilities that are not service connected.  But the examiner must consider the Veteran's level of education, prior work experience and training, etc., especially insofar as determining whether even sedentary work (if still believed to be possible) is, in actuality, a reasonably viable option or possibility.

It therefore is imperative the examiner have opportunity review or refamiliarize himself with the evidence in the claims file.

If, for whatever reason, this examiner is no longer available to provide this additional comment, then obtain it from someone else qualified to make this necessary determination.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

If the examiner, whoever designated, is unable to respond to this inquiry without resorting to mere speculation, then he/she needs to also explain why comment is not possible or feasible.  In other words, merely saying he/she cannot comment will not suffice.

If the examiner determines the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

It is equally essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

4.  Then adjudicate this derivative TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


